DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
 
Response to Amendment
This action is in response to amendments and remarks filed on 04/08/2022. Claims 1-8 are considered in this office action. Claims 1 and 5-6 have been amended. Claims 1-8 are pending examination. The objections to claim 5, and the 35 U.S.C. 112(a) regarding the limitation “a guide setter setting guide information including: an editing object for a graph of steering control information used when assist force of steering is adjusted; and limit information for limiting an edit operation performed on the editing object to an edit range”, 112(b), and 101 rejections for claims 1-8 have been withdrawn in light of the instant amendments.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
The act of creating editing objects and the act of changing the shape of a graph by moving editing objects were well-known in the art at the time of filing, thus the claimed setting of the guide information and the claimed setting of the limit information need not be described in the specification in detail in order to show claimed possession of the claimed device and method
None of the cited references disclose or suggest any editing object that comprises “an edit point positioned at an intersection of the graph with a horizontal or vertical axis of the graph, wherein the edit range comprises a continuous range of values on the horizontal or vertical axis of the graph, and wherein the intersection of the graph with the horizontal or vertical axis of the graph is included in the continuous range”
Cited reference Rockwood does not provide any rationale for limiting the isocline handles in the disclosed manner, and any teaching of cited reference Rockwood regarding the constraint of isocline handles cannot be reasonably interpreted as being applicable to the device of cited reference Yasuda as cited reference Yasuda does not disclose or suggest any three-dimensional surface or any isocline handles that may be used to change the shape of a three-dimensional surface
None of the cited references disclose or suggest “wherein the guide setter sets the edit range for the editing object based on a position of another editing object in the guide information” as recited in claim 7, or “setting the edit range for the editing object based on a position of another editing object in the guide information” as recited in claim 8

Applicant's arguments A.-D. have been fully considered but they are not persuasive.
Regarding Applicant’s argument A. that act of creating editing objects and the act of changing the shape of a graph by moving editing objects were well-known in the art at the time of filing, thus the claimed setting of the limit information need not be described in the specification in detail in order to show claimed possession of the claimed device and method, Examiner respectfully disagrees. The sections of the Adobe Illustrator CC 2014 operating manual submitted by Applicant merely describe how to move or manipulate editing objects that have already been set and does not provide any description regarding setting limits on editing operations performed on the editing objects. While the act of creating editing objects and the act of changing the shape of a graph by moving editing objects are well-known in the art at the time of filing, the aforementioned acts are not what are being addressed in the written description rejection. It is the act of the graph editor editing the graph within certain limits in accordance with input edit information that is not adequately described in the instant specification as to convey possession of the invention, where the instant specification merely provides generic blanket statements stating editing techniques are applied to the graph and limits are set. While one of ordinary skill in the art would understand how to move edit points on a graph and that the shape of the graph would change as the edit points are moved, they would not understand how the shape of the graph changes or what the resultant shape would be based on the description currently provided in the instant specification. The claim language appears to define the invention in functional language specifying a desired result (claim 1 lines 11-12 “editing the graph within the edit range…in accordance with the edit operation”; claim 2 lines 3-7 “the shape of the graph being changed in accordance with movement of the edit point…and the shape of the graph changing in accordance with the change in the slope and length of the direction line”), but the instant specification does not sufficiently describe how the function is performed or the result is achieved. For example, there is no explanation of how, when a user edits the position of endpoint 502 and length of handle 504 on the graph in Fig. 5A of the instant application, the graph editor performs correction of the initial curve shown in Fig. 3A to produce the specific resulting curve shown in Fig. 5A. What specific algorithms, formulas, equations, mathematical relationships, etc. are being used by the graph editor to perform this correction of the curve shape such that the curve shape stays within certain boundaries and maintains a certain form? Neither an answer to nor a detailed explanation for such questions regarding the claimed subject matter of “a graph editor editing the graph within the edit range indicated by the limit information, in accordance with the edit operation accepted by the input processor” can be found within the instant specification, drawings, or claims, and thus the instant specification fails to describe the claimed subject matter in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP 2161.01 Section I. Further, it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made (MPEP 2161.01 Section I). Therefore, Examiner maintains the 35 U.S.C. 112(a) rejection for lack of written description.
Applicant’s argument B. with respect to the independent claim limitations “an edit point positioned at an intersection of the graph with a horizontal or vertical axis of the graph” and “wherein the intersection of the graph with the horizontal or vertical axis of the graph is included in the continuous range” pertains to newly added claim limitation amendments which have been considered and addressed as detailed below under Claim Rejections.
Regarding Applicant’s argument B. that of the cited references disclose or suggest any editing object that comprises “wherein the edit range comprises a continuous range of values on the horizontal or vertical axis of the graph”, Examiner respectfully disagrees. Cited reference Yasuda teaches an assist current characteristics diagram that is a line graph of assist current values vs. steering torque values in which edit point a, b, and c can be adjusted, where both the horizontal and vertical axes of the graph represent a continuous range of values (Yasuda, Fig. 5). Therefore, Examiner maintains that the cited references teach the above stated limitation.
Regarding Applicant’s argument C. that cited reference Rockwood does not provide any rationale for limiting the isocline handles in the disclosed manner, and any teaching of cited reference Rockwood regarding the constraint of isocline handles cannot be reasonably interpreted as being applicable to the device of cited reference Yasuda as cited reference Yasuda does not disclose or suggest any three-dimensional surface or any isocline handles that may be used to change the shape of a three-dimensional surface, Examiner respectfully disagrees. Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the rationale for limiting the isocline handles in the disclosed manner would be to create a profile that satisfies certain geometric constraints (Rockwood, Par. [0027] lines 5-8). Further, a rationale for limiting the slope of the edit handles to a set of slopes would be to ensure that the adjustments made with the edit handles are limited to keep the effected curve within a certain shape range, as such knowledge would be generally available to one of ordinary skill in the art. Regarding Applicant's argument that the teachings of cited reference Rockwell are not applicable to the teachings of cited reference Yasuda as cited reference Yasuda does not disclose or suggest any three-dimensional surface or any profile or isocline handles that may be used to change the shape of a three-dimensional surface, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, cited reference Yasuda teaches a display D (adjustment information display) that displays an assist current characteristics line graph (control characteristics graph) and endpoints a, b, and c (edit points) used to correct the graph, where a pointing device (edit information inputter) capable of compiling the steering characteristics graph (graph editor) is used to extend, shorten, and move a line between endpoints in the graph by touching and moving the endpoints (Yasuda, Fig. 5 and Par. [0014] lines 5-13). Cited reference Rockwood teaches an isocline handle (editing object) whose slope controls tangency at a marker and whose magnitude controls the fullness of the dependent surface (i.e. the shape of the graph), where an isocline handle can be constrained (edit range is set) to be offset from another isocline handle and are constrained relative to one another (i.e. the edit range of the handle is set based on the position of another handle) (Rockwood, Par. [0332] lines 1-7 and Par. [0333] lines 1-2). An isocline handle can be calculated at any point along a profile (Rockwood, Par. [0332] lines 7-8), where profiles are curves in object space through which an associated object space geometrically modeled object must pass and are 2 dimensional (Rockwood, Par. [0026] lines 1-4 and 21-22). The teachings of cited reference Rockwell being used to modify the teachings of cited reference Yasuda are not solely applicable for use with 3-dimensional surfaces, and can be used on 2-dimensional curves as taught by cited reference Rockwall. Thus, the fact that cited reference Yasuda does not disclose or suggest any 3-dimensional surfaces or any isocline handles that are used to change the shape of a 3-dimensional surface is not relevant. Therefore, Examiner maintains that the combination of cited references Yasuda and Rockwood is proper.
Regarding Applicant’s argument D. that none of the cited references disclose or suggest “wherein the guide setter sets the edit range for the editing object based on a position of another editing object in the guide information” as recited in claim 7, or “setting the edit range for the editing object based on a position of another editing object in the guide information” as recited in claim 8, Examiner respectfully disagrees. Cited reference Rockwood an isocline handle (editing object) whose slope controls tangency at a marker and whose magnitude controls the fullness of the dependent surface (i.e. the shape of the graph), where an isocline handle can be constrained (edit range is set) to be offset from another isocline handle and are constrained relative to one another (i.e. the edit range of the handle is set based on the position of another handle) (Rockwood, Par. [0332] lines 1-7 and Par. [0333] lines 1-2). An isocline handle can be calculated at any point along a profile (Rockwood, Par. [0332] lines 7-8), where profiles are curves in object space through which an associated object space geometrically modeled object must pass and are 2 dimensional (Rockwood, Par. [0026] lines 1-4 and 21-22). Therefore, Examiner maintains that the currently cited art teaches the limitations stated above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “a graph editor editing the graph within the edit range indicated by the limit information, in accordance with the edit operation accepted by the input processor” is not adequately described in the specification to reasonably convey the inventor(s) had possession of the claimed invention. Similar limitations can be found in claim 6. Par. [0017] describes editing the graph of steering control information within an edit range indicated by the limit information on the basis of an input edit operation and changing the shape of the graph on the basis of movement of an edit point and changes in the slope and length of a direction line. Par. [0027] states the graph of steering control information is calculated by summarizing a relationship between various types of parameters and compensating current, where the various types of parameters include “reaction force from a road surface” or “steering torque”. However, the instant specification does not provide any description (such as algorithms, formulas, equations, mathematical relationships, etc.) that details how the graph editor would change the shape of the graph of steering control information based on moving an edit point or changing the slope and length of a direction line, and does not provide any details regarding a relationship between various types of parameters and compensating current or how such a relationship would be used to calculate the graph. The algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP 2161.01 Section I. Further, it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made (MPEP 2161.01 Section I). Therefore, the above stated limitations of claims 1 and 6 are not adequately described in the specification in such a way as to convey the inventor(s) had possession of the claimed invention at the time of filing.
	Claims 2-5 and 7, and claim 8 are rejected based on rejected base claim 1 and claim 6, respectively, for the same rationale as recited above.
Regarding claim 1, the limitation “the edit range comprises a continuous range of values on the horizontal or vertical axis of the graph, and wherein the intersection of the graph with the horizontal or vertical axis of the graph is included in the continuous range” is not described in the instant specification and constitutes new matter. Similar limitations are stated in claim 6. Par. [0029] and Par. [0030] of the instant specification describe edit points present in positions in which the graph intersects the horizontal or vertical axis of the graph, and moveable ranges that limit a movable direction and range for an edit point in a position which intersects the horizontal or vertical axis of the graph, however there is nothing in the specification that describes the edit ranges as comprising a continuous range of values on the horizontal or vertical axis of the graph or where the intersection of the graph with the horizontal or vertical axis of the graph is included in this continuous range. Therefore, the above stated limitation constitutes new matter.
	Claims 2-5 and 7, and claim 8 are rejected based on rejected base claim 1 and claim 6, respectively, for the same rationale as recited above.
Regarding claim 2, the limitations “a shape of the graph being changed in accordance with movement of the edit point” and “a direction line whose slope and length change in accordance with movement of an end point of the direction line,…the shape of the graph changing in accordance with the change in slope and length of the direction line” are not adequately described in the specification to reasonably convey the inventor(s) had possession of the claimed invention. Firstly, regarding the shape of the graph changing in accordance with a movement of the edit point, the instant specification does not provide adequate description as to how this function is performed. Par. [0031] states that movable ranges are set for the edit points such that the shape of the graph falls within an appropriate shape as a graph of steering control information when the edit points are moved, where an appropriate shape as a graph of steering control information is a graph shape of steering control information that gives a typical driver’s steering feeling. However, the instant specification does not provide any description (such as algorithms, formulas, equations, mathematical relationships, etc.) that details how the shape of the graph would change when the edit point is moved. Further, the description provided for “an appropriate shape of steering control” as a steering control graph shape that gives a “typical driver’s feeling” is subjective and thus does not provide adequate detail of how a predetermined graph shape is maintained when the edit point is moved. Secondly, regarding a direction line whose slope and length change in accordance with movement of an end point of the direction line and change the shape of the graph in accordance with the change in slope and length of the direction line, the instant specification does not provide adequate description as to how this function is performed. Par. [0035] describes changing the shape of a curve passing through an edit point when the slopes and lengths of associated direction lines are changed, where the curve is an approximate curve in which its curved portion between handles on both sides of the edit point is approximated by a straight line along direction lines. By performing this editing to obtain the approximate curve on each of adjacent edit points, the shape of the graph is edited. However, the instant specification does not provide any description (such as algorithms, formulas, equations, mathematical relationships, etc.) that details the relationship between the slope and length of a direction line to the shape of a curve, nor does it provide any description regarding how one would determine such a relationship in order to calculate an approximate curve. The algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP 2161.01 Section I. Further, it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made (MPEP 2161.01 Section I). Therefore, the above stated limitations of claim 2 is not adequately described in the specification in such a way as to convey the inventor(s) had possession of the claimed invention at the time of filing.
	Claims 3-5 are rejected based on rejected base claim 2 for the same rationale as recited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 2002/0143449 A1) in view of Ohsuga et al. (US Patent 5,084,821), and further in view of Nakano et al. (US 2002/0087241 A1).
Regarding claim 1, Yasuda teaches “A power steering adjustment device (Par. [0009] lines 2-4 teaches a device for setting steering characteristics of an electric power steering system) comprising: a guide setter setting guide information including: an editing object for a graph of steering control information having two or more dimensions used when assist force of steering is adjusted; and limit information for limiting an edit operation performed on the editing object to an edit range such that a shape of the graph falls within a predetermined shape (Fig. 5 elements a, b, and c endpoints (editing objects) of the two-dimensional steering assist current vs. steering torque characteristics line graph; Par. [0014] lines 9-13 teaches moving the endpoints by a pointing device to change the amount of compilation of the steering characteristics diagram (move editing objects to adjust assist force); Par. [0015] lines 1-8 teaches disabling the compiling operation (limiting an edit operation) in case the operation goes out of the predetermined normal range of compilation and prevents abnormal steering without overcompilation exceeding a proper range in the steering characteristic diagram (implying the edit operation is limited such that a shape of the graph falls within an appropriate shape for steering control information)); a display processor performing a process of displaying an editing screen including the graph and the guide information (Fig. 5 element D display that displays assist current characteristics line graph (control characteristics graph) and endpoints a, b, and c (guide information) on the same screen); an input processor accepting an edit operation in accordance with the guide information; a graph editor editing the graph, in accordance with the edit operation accepted by the input processor (Par. [0014] lines 5-13 teaches a pointing device (edit information inputter and graph editor) capable of compiling the steering characteristics graph that is used to extend, shorten, and move a line between endpoints in the graph (edit the control characteristics graph) by touching and moving the endpoints; and Par. [0015] lines 1-8 teaches disabling the compiling operation in case the operation goes out of the predetermined normal range of compilation and prevents abnormal steering without overcompilation exceeding a proper range in the steering characteristic diagram (accept edit operation in accordance with guide information to edit the graph)); and an output processor outputting the steering control information to a steering mechanism of a vehicle, the steering control information being adjusted based on the editing of the graph (Par. [0017] lines 1-4 teaches the steering characteristics diagrams display means and the steering characteristics diagram compilation means are wirelessly linked with the electric power steering driving motor control means; and Par. [0018] lines 6-15 teaches the driver executes compilation on the steering characteristics diagram, the steering characteristics diagram thus compiled is stored and then read out of storage, and a driving signal for controlling the electric power steering motor is generated based on the steering characteristics diagram read out), wherein the output processor adjusts a steering feeling of the steering mechanism of the vehicle based on the adjusted steering control information (Fig. 1 and Par. [0030] line 1 to Par. [0031] line 5 teaches an electric power steering system (EPS) where steering force of a steering wheel 1 is transmitted to a rack and pinion mechanism 3 through a steering shaft 2, an EPS drive motor 6 is supplied with current through EPS controller 7 and a motor controller 8 corresponding to a driving signal for assisting the steering torque; and Par. [0032] lines 8-9 teaches the EPS driving motor 6 is controlled by steering characteristics of the EPS controller 7), wherein the edit range comprises a continuous range of values on the horizontal or vertical axis of the graph (Fig. 5 teaches an assist current characteristics diagram that is a line graph of assist current values vs. steering torque values in which edit point a, b, and c can be adjusted, where both the horizontal and vertical axes of the graph represent a continuous range of values)”, however Yasuda does not explicitly teach displaying the limit information and editing the graph “within the edit range indicated by the limit information”; “wherein the editing object comprises an edit point positioned at an intersection of the graph with a horizontal or vertical axis of the graph”; and “wherein the intersection of the graph with the horizontal or vertical axis of the graph is included in the continuous range”.
	From the same field of endeavor, Ohsuga teaches displaying the limit information and editing the graph “within the edit range indicated by the limit information (Fig. 13 shows acceleration characteristics graph with an upper limit and a lower limit displayed on display 70; Col. 7 lines 18-23 teaches display 70 displays the acceleration characteristics in such a manner that the upper limit and the lower limit of the adjustable region are displayed, and the driver is able to select optional characteristics from the region by changing the characteristic in an analog manner)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings on Yasuda to incorporate the teachings of Ohsuga to have the device taught by Yasuda display the limit information as taught by Ohsuga and edit the graph taught by Yasuda within the edit range indicated by the limit information as taught by Ohsuga.
	The motivation for doing so would be to allow the controlled variable for controlling operation of the automobile be determined in accordance with the characteristics desired by the driver (Ohsuga, Col. 2 lines 3-6).
	However, the combination of Yasuda and Ohsuga does not explicitly teach “wherein the editing object comprises an edit point positioned at an intersection of the graph with a horizontal or vertical axis of the graph” and “wherein the intersection of the graph with the horizontal or vertical axis of the graph is included in the continuous range”.
	From the same field of endeavor, Nakano teaches “wherein the editing object comprises an edit point positioned at an intersection of the graph with a horizontal or vertical axis of the graph” and “wherein the intersection of the graph with the horizontal or vertical axis of the graph is included in the continuous range (Fig. 6 shows an edit point on the intersection of the graph with the horizontal axis, where the horizontal and vertical axis represent continuous ranges of values)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Yasuda and Ohsuga to incorporate the teachings of Nakano to have the editing object taught by the combination of Yasuda and Ohsuga comprise an edit point positioned at an intersection of the graph with an axis of the graph which is included in the continuous range of the axis as taught by Nakano.
	The motivation for doing so would be to allow the operator to easily change the control parameter while watching the graph (Nakano, Par. [0126] lines 4-6).
Regarding claim 6, Yasuda teaches “A power steering adjustment method (Par. [0009] lines 2-4 teaches a method for setting steering characteristics of an electric power steering system) comprising: displaying guide information including an editing object for a graph of steering control information having two or more dimensions used when assist force of steering is adjusted (Fig. 5 element D display displaying elements a, b, and c endpoints (editing objects) of the two-dimensional steering assist current vs. steering torque characteristics line graph; Par. [0014] lines 9-13 teaches moving the endpoints by a pointing device to change the amount of compilation of the steering characteristics diagram (move editing objects to adjust assist force))”; limiting an edit operation “such that a shape of the graph falls within a predetermined shape (Par. [0015] lines 1-8 teaches disabling the compiling operation (limiting an edit operation) in case the operation goes out of the predetermined normal range of compilation and prevents abnormal steering without overcompilation exceeding a proper range in the steering characteristic diagram (implying the edit operation is limited such that a shape of the graph falls within an appropriate shape for steering control information)); accepting an edit operation in accordance with the guide information; editing the graph, in accordance with the accepted edit operation (Par. [0014] lines 5-13 teaches a pointing device (edit information inputter and graph editor) capable of compiling the steering characteristics graph that is used to extend, shorten, and move a line between endpoints in the graph (edit the control characteristics graph) by touching and moving the endpoints; and Par. [0015] lines 1-8 teaches disabling the compiling operation in case the operation goes out of the predetermined normal range of compilation and prevents abnormal steering without overcompilation exceeding a proper range in the steering characteristic diagram (accept edit operation in accordance with guide information to edit the graph)); and outputting the steering control information to a steering mechanism of a vehicle, the steering control information being adjusted based on the editing of the graph (Par. [0017] lines 1-4 teaches the steering characteristics diagrams display means and the steering characteristics diagram compilation means are wirelessly linked with the electric power steering driving motor control means; and Par. [0018] lines 6-15 teaches the driver executes compilation on the steering characteristics diagram, the steering characteristics diagram thus compiled is stored and then read out of storage, and a driving signal for controlling the electric power steering motor is generated based on the steering characteristics diagram read out), wherein the output processor adjusts a steering feeling of the steering mechanism of the vehicle based on the adjusted steering control information(Fig. 1 and Par. [0030] line 1 to Par. [0031] line 5 teaches an electric power steering system (EPS) where steering force of a steering wheel 1 is transmitted to a rack and pinion mechanism 3 through a steering shaft 2, an EPS drive motor 6 is supplied with current through EPS controller 7 and a motor controller 8 corresponding to a driving signal for assisting the steering torque; and Par. [0032] lines 8-9 teaches the EPS driving motor 6 is controlled by steering characteristics of the EPS controller 7), wherein the edit range comprises a continuous range of values on the horizontal or vertical axis of the graph (Fig. 5 teaches an assist current characteristics diagram that is a line graph of assist current values vs. steering torque values in which edit point a, b, and c can be adjusted, where both the horizontal and vertical axes of the graph represent a continuous range of values)”, however Yasuda does not explicitly teach displaying “limit information for limiting an edit operation performed on the editing object to an edit range”, editing the graph “within the edit range indicated by the limit information”, “wherein the editing object comprises an edit point position at an intersection of the graph with a horizontal or vertical axis of the graph”, and “wherein the intersection of the graph with the horizontal or vertical axis of the graph is included in the continuous range”.
	From the same field of endeavor, Ohsuga teaches displaying “limit information for limiting an edit operation performed on the editing object to an edit range” and editing the graph “within the edit range indicated by the limit information (Fig. 13 shows acceleration characteristics graph with an upper limit and a lower limit displayed on display 70; Col. 7 lines 18-23 teaches display 70 displays the acceleration characteristics in such a manner that the upper limit and the lower limit of the adjustable region are displayed, and the driver is able to select optional characteristics from the region by changing the characteristic in an analog manner)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings on Yasuda to incorporate the teachings of Ohsuga to have the method taught by Yasuda include displaying the limit information as taught by Ohsuga and editing the graph taught by Yasuda within the edit range indicated by the limit information as taught by Ohsuga.
	The motivation for doing so would be to allow the controlled variable for controlling operation of the automobile be determined in accordance with the characteristics desired by the driver (Ohsuga, Col. 2 lines 3-6).
	However, the combination of Yasuda and Ohsuga does not explicitly teach “wherein the editing object comprises an edit point positioned at an intersection of the graph with a horizontal or vertical axis of the graph” and “wherein the intersection of the graph with the horizontal or vertical axis of the graph is included in the continuous range”.
	From the same field of endeavor, Nakano teaches “wherein the editing object comprises an edit point positioned at an intersection of the graph with a horizontal or vertical axis of the graph” and “wherein the intersection of the graph with the horizontal or vertical axis of the graph is included in the continuous range (Fig. 6 shows an edit point on the intersection of the graph with the horizontal axis, where the horizontal and vertical axis represent continuous ranges of values)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Yasuda and Ohsuga to incorporate the teachings of Nakano to have the editing object taught by the combination of Yasuda and Ohsuga comprise an edit point positioned at an intersection of the graph with an axis of the graph which is included in the continuous range of the axis as taught by Nakano.
	The motivation for doing so would be to allow the operator to easily change the control parameter while watching the graph (Nakano, Par. [0126] lines 4-6).

Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 2002/0143449 A1) in view of Ohsuga et al. (US Patent 5,084,821), in view of Nakano et al. (US 2002/0087241 A1), and further in view of Rockwood (US 2014/0354639 A1).
Regarding claim 2, the combination of Yasuda, Ohsuga, and Nakano teaches all the limitations of claim 1 above, and further teaches “wherein the guide setter: sets, as the editing object, an edit point being a point on the graph and the shape of the graph being changed in accordance with the movement of the edit point, and sets, as the limit information, a moveable range of the edit point (Yasuda, Par. [0014] lines 5-13 teaches a pointing device (edit information inputter and graph editor) capable of compiling the steering characteristics graph that is used to extend, shorten, and move a line between endpoints in the graph (edit the control characteristics graph) by touching and moving the endpoints; and Par. [0015] lines 1-8 teaches disabling the compiling operation in case the operation goes out of the predetermined normal range of compilation and prevents abnormal steering without overcompilation exceeding a proper range in the steering characteristic diagram (accept edit operation in accordance with guide information to edit the graph)) (Ohsuga, Fig. 13 shows acceleration characteristics graph with an upper limit and a lower limit displayed on display 70 that limits the movement of the edit and adjuster (slider bar) 80; Col. 7 lines 18-23 teaches display 70 displays the acceleration characteristics in such a manner that the upper limit and the lower limit of the adjustable region are displayed, and the driver is able to select optional characteristics from the region by changing the characteristic in an analog manner)”, however the combination of Yasuda, Ohsuga, and Nakano does not explicitly teach setting, as an edit object, “a direction line whose slope and length change in accordance with movement of an end point of the direction line, the direction line extending from the edit point and the shape of the graph changing in accordance with the change in the slope and length of the direction line” and setting, as limit information, “a moveable range of the end point of the direction line”.
	From the same field of endeavor, Rockwood teaches setting, as an edit object, “a direction line whose slope and length change in accordance with movement of an end point of the direction line, the direction line extending from the edit point and the shape of the graph changing in accordance with the change in the slope and length of the direction line (Fig. 16 profile handle 212 (direction line with end point); Par. [0029] lines 1-4 and 13-16 teaches a profile handle 212 (direction line with end point) is a geometric object tangent to the profile (graph) that controls the shape of the profile by modifying the slope of the profile at marker 208 (corresponding to slope of the profile handle (direction line)) and affecting the fullness of the profile (shape of the graph) by changing the length of the profile handle)” and setting, as limit information, “a moveable range of the end point of the direction line (Par. [0289] line 1 to Par. [0295] line 3 teaches the profile handle (direction line with end point) has various constraints placed upon it including constraining a handle to a particular range of directions and to a particular range of magnitudes (i.e. moveable range of the end point), where the constraints may be displayed)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Yasuda, Ohsuga, and Nakano to incorporate the teachings of Rockwood to set the edit object taught by the combination of Yasuda, Ohsuga, and Nakano as a direction line including an end point and extending from an edit point where the shape of the graph changes in accordance with the slope and length of the direction line as taught by Rockwood, and to set the limit information taught by the combination of Yasuda, Ohsuga, and Nakano as a movable range for the end point of the direction line as taught by Rockwood.
	The motivation for doing so would be to create a profile that can be deformed or reshaped and satisfies certain geometric constraints (Rockwood, Par. [0027] lines 5-8).
Regarding claim 3, the combination of Yasuda, Ohsuga, Nakano, and Rockwood teaches all the limitations of claim 2 above, and further teaches “wherein the guide setting sets, as the editing object, slider bars for editing and for accepting movement of the edit point and changes in the slope and length of the direction line, in accordance with sliding operation of the slider bars, the display processor performs a process of displaying the editing screen including the slider bars set by the guide setter, and the input processor accepts the movement of the edit point and the changes in the slope and length of the direction line using the slider bars (Rockwood, Fig. 16 profile handle 212 (direction line with end point); Par. [0029] lines 1-4 and 13-16 teaches a profile handle 212 (direction line with end point) is a geometric object tangent to the profile (graph) that controls the shape of the profile by modifying the slope of the profile at marker 208 (corresponding to slope of the profile handle (direction line)) and affecting the fullness of the profile (shape of the graph) by changing the length of the profile handle) (Ohsuga, Fig. 13 adjuster 80 (slider bar); Col. 7 lines 25-29 teaches varying the acceleration characteristics (graph) on the display 70 by shifting the adjuster 80 (slider bar) to the left or right) (Yasuda, Par. [0014] lines 5-13 teaches a pointing device (edit information inputter and graph editor) capable of compiling the steering characteristics graph that is used to extend, shorten, and move a line between endpoints in the graph (edit the control characteristics graph) by touching and moving the endpoints)”.
Regarding claim 7, the combination of Yasuda, Ohsuga, and Nakano teaches all the limitations of claim 1 above, however the combination of Yasuda, Ohsuga, and Nakano does not explicitly teach “wherein the guide setter sets the edit range for the editing object based on a position of another editing object in the guide information”.
	From the same field of endeavor, Rockwood teaches “wherein the guide setter sets the edit range for the editing object based on a position of another editing object in the guide information (Par. [0332] lines 1-7 and Par. [0333] lines 1-2 teaches an isocline handle (editing object) whose slope controls tangency at a marker and whose magnitude controls the fullness of the dependent surface (i.e. the shape of the graph), where an isocline handle can be constrained (edit range is set) to be offset from another isocline handle and the isocline handles are constrained relative to one another (i.e. the edit range of the handle is set based on the position of another handle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Yasuda, Ohsuga, and Nakano to incorporate the teachings of Rockwood to have the guide setter taught by the combination of Yasuda, Ohsuga, and Nakano set the edit range of the editing object based on a position of another editing object as taught by Rockwood.
	The motivation for doing so would be to create a profile that can be deformed or reshaped and satisfies certain geometric constraints (Rockwood, Par. [0027] lines 5-8).
Regarding claim 8, the combination of Yasuda, Ohsuga, and Nakano teaches all the limitations of claim 6 above, however the combination of Yasuda, Ohsuga, and Nakano does not explicitly teach “setting the edit range for the editing object based on a position of another editing object in the guide information”.
	From the same field of endeavor, Rockwood teaches “setting the edit range for the editing object based on a position of another editing object in the guide information (Par. [0332] lines 1-7 and Par. [0333] lines 1-2 teaches an isocline handle (editing object) whose slope controls tangency at a marker and whose magnitude controls the fullness of the dependent surface (i.e. the shape of the graph), where an isocline handle can be constrained (edit range is set) to be offset from another isocline handle and the isocline handles are constrained relative to one another (i.e. the edit range of the handle is set based on the position of another handle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Yasuda, Ohsuga, and Nakano to incorporate the teachings of Rockwood to have the method taught by the combination of Yasuda, Ohsuga, and Nakano include setting the edit range of the editing object based on a position of another editing object as taught by Rockwood.
	The motivation for doing so would be to create a profile that can be deformed or reshaped and satisfies certain geometric constraints (Rockwood, Par. [0027] lines 5-8).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 2002/0143449 A1) in view of Ohsuga et al. (US Patent 5,084,821), in view of Nakano et al. (US 2002/0087241 A1), in view of Rockwood (US 2014/0354639 A1), and further in view of Herman et al. (US 2006/0274070 A1).
Regarding claim 4, the combination of Yasuda, Ohsuga, Nakano, and Rockwood above teaches all the limitations of claim 2 above, however the combination of Yasuda, Ohsuga, Nakano, and Rockwood above does not explicitly teach “wherein the guide setter divides the editing screen into two regions with respect to a straight line obtained by extending the direction line extending from the edit point being an edit-target, and sets the movable range of the edit point such that an adjacent edit point to the edit point being the edit-target and an end point of another direction line extending from the adjacent edit point are located in a divided region on the same side on the editing screen with respect to the straight line”.
	From the same field of endeavor, Herman teaches “wherein the guide setter divides the editing screen into two regions with respect to a straight line obtained by extending the direction line extending from the edit point being an edit-target, and sets the movable range of the edit point such that an adjacent edit point to the edit point being the edit-target and an end point of another direction line extending from the adjacent edit point are located in a divided region on the same side on the editing screen with respect to the straight line (Par. [0166] lines 8-20 teaches an avar is configured to have an allowed output value range (i.e. hard limits) (moveable range) where direct manipulation controls by the user respect these value limits; and Par. [0313] lines 4-11 teaches inserting new Bezier knots with tangent handles adjusted to preserve the existing shape of the path by adjusting the new knot tangent slope and length and the proximal tangent lengths of the preceding and subsequent knots (implying the position of the edit point depends on the position of the adjacent point direction line end point))”. Further, it is required for a graph of steering control information (such as steering angle vs. steering torque) to monotonously increase with respect to the vertical and horizontal axes, thus it would be required to limit the movement of the edit point such that the adjacent edit point and the end point of the adjacent point direction line are not on either side of the edit point extended direction line in order to maintain the required shape of the graph (i.e. where the graph is monotonously increasing along the vertical and horizontal axes). Setting limits on the movement range of edit points in a graph depending on the actual situation is a conventional setting known and required by one of ordinary skill in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Yasuda, Ohsuga, Nakano, and Rockwood to incorporate the teachings of Herman and of what is known in the art to have the guide setter taught by the combination of Yasuda, Ohsuga, Nakano, and Rockwood limit the moveable range of an edit point based on an adjacent edit point and an end point of the direction line of the adjacent edit point as taught by Herman, such that the adjacent edit point and the end point of the direction line of the adjacent edit point remain on the same side of an extended directional line of the edit point as would be required by one of ordinary skill in the art for the current situation.
	The motivation for doing so would be to set direct manipulation limits that respect allowed output value ranges for movement of the point (Herman, Par. [0166] lines 9-10 and 14-16) and to maintain the necessary graph shape required based on the current situation.
Regarding claim 5, the combination of Yasuda, Ohsuga, Nakano, and Rockwood above teaches all the limitations of claim 2 above, however the combination of Yasuda, Ohsuga, Nakano, and Rockwood above does not explicitly teach “wherein the guide setter: divides the editing screen into a plurality of divided regions with respect to each of a first straight line obtained by extending a first direction line extending from a first edit point closest to the end point being an edit-target point among adjacent edit points to a second edit point to which a second direction line including the edit-target end point is connected, a second straight line obtained by extending a line segment connecting the second edit point to which the second direction line including the edit-target end point is connected, and an end point of the first direction line extending from the first edit point closest to the edit-target end point, and a third straight line that passes through the second edit point to which the second direction line including the edit-target end point is connected, and that is parallel to a vertical axis or a horizontal axis of the graph, and sets a region in which the edit-target end point is present, as the moveable range of the edit-target end point, among the plurality of divided regions on the editing screen”.
	From the same field of endeavor, Herman teaches “wherein the guide setter: divides the editing screen into a plurality of divided regions with respect to each of a first straight line obtained by extending a first direction line extending from a first edit point closest to the end point being an edit-target point among adjacent edit points to a second edit point to which a second direction line including the edit-target end point is connected, a second straight line obtained by extending a line segment connecting the second edit point to which the second direction line including the edit-target end point is connected, and an end point of the first direction line extending from the first edit point closest to the edit-target end point, and a third straight line that passes through the second edit point to which the second direction line including the edit-target end point connected, and that is parallel to a vertical axis or a horizontal axis of the graph, and sets a region in which the edit-target end point is present, as the moveable range of the edit-target end point, among the plurality of divided regions on the editing screen (Par. [0166] lines 8-20 teaches an avar is configured to have an allowed output value range (i.e. hard limits) (moveable range) where direct manipulation controls by the user respect these value limits; and Par. [0313] lines 4-11 teaches inserting new Bezier knots with tangent handles adjusted to preserve the existing shape of the path by adjusting the new know tangent slope and length and the proximal tangent lengths of the preceding and subsequent knots (implying the slope and length of the edit point depends on the adjacent point direction line end point slope and length))”. Further, it is required for a graph of steering control information (such as steering angle vs. steering torque) to monotonously increase with respect to the vertical and horizontal axes, thus it would be required to limit the movement of the edit point direction line end point such that it is bounded by a first straight line determined by extending the direction lines of an adjacent edit point closest to the edit point direction line end point, a second straight line determined by connecting a line segment connecting and passing through the edit point and the adjacent edit point, and a third line determined by a line segment passing through the edit point and that is parallel to the horizontal or vertical axis, depending on the current situation, in order to maintain the required shape of the graph (i.e. where the graph is monotonously increasing along the vertical and horizontal axes). Setting limits on the movement range of edit point direction line end points in a graph depending on the actual situation is a conventional setting known and required by one of ordinary skill in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Yasuda, Ohsuga, Nakano, and Rockwood to incorporate the teachings of Herman and of what is known in the art to have the guide setter taught by the combination of Yasuda, Ohsuga, Nakano, and Rockwood limit the moveable range of an edit point direction line end point based on an adjacent edit point and an end point of the direction line of the adjacent edit point as taught by Herman, such that the edit point direction line end point is bounded by a first straight line that extends the direction lines of an adjacent edit point closest to the edit point direction line end point, a second straight line that passes through the edit point and the adjacent edit point, and a third line that passes through the edit point and is parallel with the horizontal or vertical axis, depending on the current situation, as would be required by one of ordinary skill in the art for the current situation.
	The motivation for doing so would be to set direct manipulation limits that respect allowed output value ranges for movement of the point (Herman, Par. [0166] lines 9-10 and 14-16) and to maintain the necessary graph shape required based on the current situation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665